         Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JOHNATHAN PINNEY                                                            PLAINTIFF
ADC #173141

V.                           CASE NO. 4:19-cv-00509 JM

JOHNATHAN JAMES, et al.                                                 DEFENDANTS

                                        ORDER

      Plaintiff Johnathan Pinney, in custody at the Ouachita River Unit of the Arkansas

Department of Corrections (“ADC”), filed a pro se complaint pursuant to 42 U.S.C. § 1983

and a motion to proceed in forma pauperis, which, after some time and a remand by the

United States Court of Appeals for the Eighth Circuit, was granted by United States

Magistrate Judge Patricia S. Harris on June 25, 2020. (Doc. Nos. 13, 44). Also on June

25, 2020, Judge Harris screened Pinney’s claims pursuant to 28 U.S.C. § 1915(e) and gave

Pinney the opportunity to file an amended complaint because his claims, as set out in his

Complaint, failed to state a claim on which relief may be granted. (Doc. No. 44 at 3-5).

      On July 22, 2020, Pinney filed his Amended Complaint. (Doc. No. 45). He added

United States District Judge Susan Webber Wright and Judge Harris as Defendants, among

others, which prompted both Judge Wright and Judge Harris to recuse. (Doc. Nos. 46, 48).

This case was then reassigned to the undersigned, and the referral of this case to a

Magistrate Judge was withdrawn. (Doc. Nos. 47, 49). The Court will now continue

screening Pinney’s Amended Complaint. (Doc. No. 45).
         Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 2 of 10



                                         I. Screening

       Federal law requires courts to screen in forma pauperis complaints, 28 U.S.C. §

1915(e), and prisoner complaints seeking relief against a governmental entity, officer, or

employee. 28 U.S.C. § 1915A. Claims that are legally frivolous or malicious; that fail to

state a claim for relief; or that seek money from a defendant who is immune from paying

damages should be dismissed before the defendants are served. 28 U.S.C. § 1915(e); 28

U.S.C. § 1915A. Rule 8 of the Federal Rules of Civil Procedure requires only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” In Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 555 (2007), the Court stated, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.

. . . Factual allegations must be enough to raise a right to relief above the speculative level,”

citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d

ed. 2004). A complaint must contain enough facts to state a claim to relief that is plausible

on its face, not merely conceivable. Twombly, 550 U.S. at 570. However, a pro se

plaintiff’s allegations must be construed liberally. Burke v. North Dakota Dept. of Corr.

& Rehab., 294 F.3d 1043, 1043-1044 (8th Cir.2002) (citations omitted).

                                        II. Discussion

       Pinney sued 23 named Defendants in addition to unidentified Doe Defendants.

(Doc. No. 45). The Defendants range from the State of Illinois to Judges Wright and Harris

to Fairfield Bay, Arkansas, Police Lieutenant Waring. (Id.) Plaintiff’s claims involve

allegations that he was “effectively exiled from [his] home state” of Illinois as a result of

                                               2

         Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 3 of 10



“La Salle County having adopted an unconstitutional stance towards [Pinney] as a

homeless individual documented in the proceedings of 2006-CF-39 . . . .” (Id. at 4, 5.) At

some point, Pinney relocated to Arkansas, where he was arrested and taken to what the

Court understands to be the Van Buren County Detention Center. (Id. at 7-10; Doc. No.

1). While at the Detention Center, Pinney claims he did not see a judge within 72 hours

and fellow inmate Johnathan James allegedly “punched [Pinney] in the face so hard he tore

half [of Pinney’s] bottom lip through on [his] teeth and shattered one of those teeth,” which

Pinney maintains triggered double jeopardy issues. (Doc. No. 45 at 11).            After the

altercation, Pinney was returned to the barracks with James and other inmates who were

violent towards Pinney. (Id. at 11-12).

       Pinney also alleges that while he was at the Detention Center, he was subjected to

unconstitutional conditions, including: interference with his communications; violation of

his right to access the courts; extreme heat and cold; inadequate amounts of food; and no

television. (Id. at 11-14). After complaining about the conditions of his confinement,

Pinney makes allegations about unconstitutional alliances between government agents.

(Id. at 15-17).

       Pinney further maintains that he: was denied medical care while in the ADC; should

be allowed to have a cell phone in the ADC; and should be allowed to receive medical

marijuana while in the ADC. He also believes that “the states’ invasion into the sexual

choices of the people is patently religious in nature and therefore unconstitutional (Id. at

24), among other allegations. (Id. at 18-27). He seeks damages and asks to have the



                                             3

         Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 4 of 10



multiple cases he has filed in this Court combined into one action, among other relief

sought. (Doc. No. 45 at 27-29).

       When Judge Harris gave Pinney the chance to file an Amended Complaint, she

explained that:

       [t]o state a claim for relief under § 1983, the complaint must allege that a
       person acting under the color of state law deprived the plaintiff of a
       constitutional or federally-protected statutory right. American Mfrs. Mut.
       Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). “Liability under § 1983
       requires a causal link to, and direct responsibility for, the alleged deprivation
       of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990).
       “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff
       must plead that each Government-official defendant, through the official’s
       own individual actions, has violated the Constitution.” Parrish v. Ball, 594
       F.3d 993, 1001 (8th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 676
       (2009)). Factual allegations must be sufficient to “raise a right to relief above
       the speculative level . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
       (2007).

(Doc. No. 44 at 4).

       Judge Harris also explained that “[b]are allegations void of factual enhancement are

insufficient to state a claim for relief under § 1983. See Iqbal, 556 U.S. at 678.” (Id.)

       Frivolous Allegations

       The Court notes that a substantial amount of the claims in Pinney’s Amended

Complaint are frivolous. For example, as mentioned above, Pinney asserts that “[t]he

States’ invasion into the sexual choices of the people is patently religious in nature and

therefore unconstitutional.” (Doc. No. 45 at 24). His claim continues:

       The Judeo-Christian religious set is the documented source of the institution
       of marriage practices itself and thus placing such as a requirement violates
       1st Amendment. Similar rulings have already been reached in regards to the
       possession of pornography, though the law has not been resolved when it
       regards the subject of persons under an arbitrarily set age (given that often of

                                              4

          Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 5 of 10



       18 as a minimum despite 2 states permitting the religiously set age of
       maturity of 12/13 to engage in marriage with parental consent). A
       dehumanization of such persons has resulted from these practices. Moreover
       it has denied people the right to found a family with the bodily functions that
       have fully developed; and have often led to other oppressive liberty denials,
       or other advancement opportunities being withheld.

       I’ve seen both sides of the spectrum from children as young as 9 who had
       extremely refined mannerisms and intelligence to people aged 41 whom
       lacked enough common sense to pass a parental fitness exam. Worse I’ve
       seen a wide range of reactive adaptations to the oppressive interferences with
       the family unit, which often include self delusion or false displays of rage or
       violence on people for mearly being rhoumored to have been involved in
       ‘improper’ conduct. This often excels to Double Jeopardy and trial by
       circumstance as I experienced in direct relation to Tim Behr and Andrea
       Donahough and various businesses in Illinois, with police of no benefit to
       resolve such. Combine in the statutory prosecution of consensual sex acts
       and the sex offender registration and you have more of the nation laid to
       waste by designed unjust paths.

       Claims are frivolous “where [they] lack[] an arguable basis either in law or fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). “[A] finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the wholly incredible

. . . .” Denton v. Hernandez, 504 U.S. 25, 33 (1992). Claims that are legally frivolous or

malicious should be dismissed before the defendants are served. 28 U.S.C. § 1915(e); 28

U.S.C. § 1915A.

       Claims Already Pending

       Pinney raises claims here that are pending in an earlier filed case.1 In Pinney v.

Waring, 4:19-cv-00138-DPM (E.D. Ark.), Pinney alleged he was unlawfully arrested and



                              
1
  After filing the case at hand, Pinney filed further cases in which he made similar allegations to
those he raised in his Amended Complaint. See, for example, Pinney v. Arkansas Department of
Corrections, et al., 5:19-cv-00229-KGB-BD and Pinney v. State of Illinois, 4:19-cv-00510-KGB.
                                                5

         Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 6 of 10



charged with terroristic threatening. He raised those claims again in the case at hand. (Doc.

No. 45 at 7-10). To the extent Pinney makes claims that are already pending in another

case in this Court, he will not be allowed to pursue those claims in this lawsuit. Further,

those claims are not properly joined, as explained below.

       Claims Not Properly Joined

       In his Complaint, Pinney sued Johnathan James, Lieutenant Waring of the Fairfield

Bay Police, State Attorney Chad Brown, Judge Foster, Van Buren County Sheriff Lucas

Emberton, and Deputy Warden Schamoon. (Doc. No. 1). When he was given the chance

to amend his Complaint, Pinney was advised that “only claims properly joined under Rule

20 of the Federal Rules of Civil Procedure will be allowed to proceed together in one

lawsuit.” (Doc. No. 44 at 5). Judge Harris advised Pinney that Defendants may be joined

in one action if ‘“any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences’” and ‘“any question of law or fact common to all defendants

will arise in the action.’” (Id.) (citing FED. R. CIV. P. 20(a)(2).

       Rather than limiting his claims to those arising out of the same transaction and

having a common question of fact or law, Pinney’s Amended Complaint added 17 named

Defendants, as well as Doe Defendants; he makes claims regarding his arrest in Illinois,

his time at the Van Buren County Detention Center, his time at the Arkansas Department

of Corrections, and the way his various lawsuits have been handled, among other things.

Pinney’s Amended Complaint contains claims and Defendants that are not properly joined

in one action. Pinney made allegations against James and raised failure to protect in his

                                               6

         Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 7 of 10



Complaint, so the Court will focus on Pinney’s claims arising during his time at the Van

Buren Detention Center in screening his Amended Complaint. The remainder of Pinney’s

claims are improperly joined and are dismissed based on that ground.

       Claims Arising During Pinney’s Time at the Van Buren County Detention Center

       Pinney’s claims arising during his time at the Van Buren County Detention

Center—no timely first appearance, failure to protect, conditions of confinement, and

denial of access to the courts (Doc. No. 45 at 9-14)—fail for the reasons set out below.

       In connection with his first appearance, the Court of Appeals for the Eighth Circuit

has instructed that to find individual liability, a plaintiff “must prove: (1) the official’s

conduct deprived him of constitutional rights, and (2) the official’s actions were taken

under color of law.” Hayes v. Faulkner County, Ark. 388 F.3d 669, 675 (8th Cir. 2004).

Here, the Court cannot determine whose conduct Pinney challenges.

       The same holds true for Pinney’s failure to protect claim. Pinney alleged James

punched him in the face. As Judge Harris noted:

       James is a fellow inmate, a private actor. Pinney has not alleged a meeting
       of the minds with a state actor in connection with the alleged violation of his
       federally-protected rights. Pendleton v. St. Louis County, 178 F.3d 1007,
       1011 (8th Cir. 1999). As such, Plaintiff has not stated a claim against James.

(Doc. No. 44 at 4).

       Pinney still has not sufficiently alleged a meeting of the minds between James and

any state actor; any claim against James fails for that reason.

       Pinney claimed he was placed with James again after James punched him. But

Pinney does not explain which Defendants knew of, but deliberately disregarded, the risk


                                              7

         Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 8 of 10



to his safety. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Whitson v. Stone County

Jail, 602 F.3d 920, 923 (8th Cir. 2010). Accordingly, he did not state a failure to protect

claim upon which relief may be granted.

       According to Pinney, his right to access the courts was violated. (Doc. No. 45 at

13). But Pinney, again, does not explain who allegedly violated his rights. Pinney also

does not explain how he was harmed by the alleged violation. See White v. Kautzky, 494

F.3d 677, 680 (8th Cir. 2007).

       Remaining are Pinney’s conditions of confinement claims.              He alleged the

Detention Center was extremely hot and cold due to poor management, the portions of food

served left him hungry, there was no mindless entertainment or means to keep up with

current events because the administration refused to reinstall the television sets, and that a

lack of communication prevented him from accessing funds to bond out. (Doc. No. 45 at

12-14). Pinney was directed to file an Amended Complaint that “provide[d] specific facts

against each named Defendant in a simple, concise, and direct manner . . . .” (Doc. No. 44

at 5). Despite specific instruction, and while he named Van Buren County Sheriff

Emberton as a Defendant in his personal and official capacities, Pinney failed to describe

any action on the part of Defendant Emberton—or any other Defendant—in connection

with his conditions of confinement claim. Further, municipalities may be held liable

“‘when execution of a government’s policy or custom . . . inflicts the injury that the

government as an entity is responsible for under § 1983.” Coleman v. Watt, 40 F.3d 255,

261 (8th Cir. 1994) (internal citation omitted). But no named Defendant is alleged to be

the maker of any policy or practice, and no named Defendant is alleged to have

                                              8

            Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 9 of 10



implemented or executed any policy or practice. Again, bare allegations void of factual

enhancement are insufficient to state a claim for relief under § 1983. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Accordingly, Pinney’s conditions of confinement claims fail to

state a claim on which relief may be granted.

                                       III. Conclusion

       1.       Pinney’s claims unrelated to his time at the Van Buren County Detention

Center are DISMISSED WITHOUT PREJUDICE as improperly joined.

       2.       Pinney’s claims arising during his time at the Van Buren County Detention

Center (untimely first appearance, failure to protect, conditions of confinement, and denial

of access to the courts) are DISMISSED WITHOUT PREJUDICE for failure to state a

claim on which relief may be granted.

       3.       Pinney’s Amended Complaint is DISMISSED.
       4.       This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).2

       5.       This Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma

pauperis appeal taken from this Order and accompanying Judgment is considered

frivolous and not in good faith.




                              
2
 The Court notes that during the pendency of the case at hand, a third case filed by Pinney was
dismissed on the grounds that it was frivolous or failed to state a claim on which relief may be
granted. See Pinney v. Organizations and Agents of the States, Case No. 1:11-cv-4480 (N.D. Ill.);
Pinney v. Bureaucracy, Case No. 1:11-cv-4481 (N.D. Ill.); and Pinney v. State of Illinois, et al.,
Case No. 1:19-cv-8338 (N.D. Ill.).


                                                9

     Case 4:19-cv-00509-JM Document 51 Filed 07/29/20 Page 10 of 10



    IT IS SO ORDERED this 29th day of July, 2020.



                                      __________________________________
                                       UNITED STATES DISTRICT JUDGE




                                      10

